Citation Nr: 1603251	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  09-04 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for left ankle disorder.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from July 1979 to June 1982.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the RO in Louisville, Kentucky.

On January 10, 2011, the Board remanded this issue for additional evidentiary development.  The appeal has since been returned to the Board for further appellate action.  At that time, the Board also denied service connection for claimed psychiatric and respiratory disorders and denied reopening of the claim of entitlement to service connection for a low back disorder.  The Board's decision with respect to each of those matters is final.  See 38 C.F.R. § 20.1100 (2015). 


FINDING OF FACT

No current left ankle disorder is related to service.


CONCLUSION OF LAW

A left ankle disorder was not incurred in service; left ankle arthritis is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a left ankle disability on the basis that it is related directly to an injury in service.  

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  

Arthritis is included among the enumerated chronic diseases.  However, in order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Where one of the above chronic diseases is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Arthritis is primarily rated on the basis of limitation of motion.  Therefore, the rating provisions addressing limitation of motion of specific joints must be considered in determining whether arthritis is manifest to a degree of 10 percent or more.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

In order for ankle arthritis to have become manifest to a degree of 10 percent on the basis of limited motion, (1) there must be evidence to substantiate that motion of the ankle is limited to at least a moderate degree, or (2) there must be a diagnosis of arthritis "established by X-ray findings" and "satisfactory evidence of painful motion."  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5271 (2015).

Service treatment records reveal that, on April 7, 1980, the Veteran was treated for complaint of left ankle pain for three days.  The report does not describe any specific injury.  The examiner reported a swollen left ankle and that there was pain with all types of pressure, as well as a one-half reduction in range of motion.  There was no diagnosis.  One week later, the Veteran was seen again with continuing pain in the left ankle.  At that time, there remained some slight swelling; however range of motion was full, there was no heat, there was good Achilles tendon reaction and good strength on flexion and extension.  The assessment was a normal examination. 

When examined at service separation in April 1982, the Veteran's lower extremities were assessed as normal and he was assigned a physical profile (PULHES) rating of L-1.  The "L" stands for lower extremities, and the "1" indicated that an individual possessed a high level of medical fitness and, consequently, was medically fit for any military assignment.  See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  

A report of medical history completed at service separation revealed the Veteran's report that he had no history of, or current, arthritis, rheumatism, bursitis, joint deformity, lameness, or foot trouble.  The Veteran described himself as being in good health.  The service treatment records provide probative evidence that, to the extent the Veteran injured his left ankle in service, he had no left ankle disorder, or symptoms of a left ankle disorder, at service separation.  

After service, there is no record of treatment for left ankle complaints until approximately two years prior to the current claim.  Notably, in the initial post-service complaint of symptoms, the Veteran presented a completely different account of the cause of his symptoms than he now presents.  A November 26, 2004, Primary Care Nurse Practitioner Note reveals that the Veteran had been assaulted and robbed the previous evening and was complaining of left ankle pain.  He was prescribed an ankle brace (VBMS record 12/13/2006). 

The Veteran's essential argument with respect to this claim is that, following his in-service injury, he continued to experience symptoms subsequently; and that essentially, the in-service injury never went away.  In the Notice of Disagreement, he argued that the reason he did not file a claim immediately upon service separation was that he did not know anything about service-connected benefits and that he was apathetic.  

The Board acknowledges that the Veteran's statements made in support of the current claim are evidence which must be considered.  The Board also acknowledges its obligation to read the filings of this pro se claimant liberally.  See Moody v. Principi, 360 F.3d 1306 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); and Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (each emphasizing that pro se filings must be read liberally).  However, the statements noted above are in direct conflict to statements the Veteran made at service separation.  They also do not account for the report he made to a VA clinician in November 2004.  

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In weighing the conflicting statements provided by the Veteran, the point in time in which the statement was made is important because a description of an event which is closer to the time that event allegedly occurred is naturally less likely to be affected by errors in memory.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).  Thus, the contemporaneous nature of the statement of medical history at discharge is significant.  

Furthermore, the account made at service separation was presented in the context of routine medical evaluation, and the account made in November 2004 was made in the context of a post-injury examination.  Therefore, it seems likely that he would report events carefully and accurately at those times.  The "medical diagnosis or treatment" exception to the hearsay rule (Fed. R. Evid. 803) provides that "statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care."  Recourse to the Federal Rules of Evidence is appropriate where they will assist in articulation of the Board of Veterans' Appeals' reasons.  Rucker v. Brown, 10 Vet. App. 67 (1997).  

In contrast to the Veteran's account at service separation, and in November 2004, when the Veteran thereafter presented his account, he was seeking VA benefits rather than medical evaluation or treatment.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  While the Board must consider all competent lay assertions, in determining the credibility of such assertions, the Board may properly consider the personal interest a claimant has in his or her own case.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

There is no question that the Veteran is competent to relate events as he remembers them.  Thus, his competency is not at issue with regard to his recent recounting the events of service and the persistence of symptoms after service.  Rather, it is the credibility and accuracy of the Veteran's recent account which the Board finds is lacking.  Simply put, the report of medical history at separation from service, and the account made in November 2004 are more convincing than the Veteran's recent statements made in support of a claim for monetary benefits.  The Board also notes that the account given at service separation has the benefit of being consistent with the normal clinical findings reported at that time, whereas his recent account is in direct conflict with those findings.  

The Board's findings with respect to the credibility of the Veteran's account of continuing symptoms after service are also pertinent to the question of the applicability of the presumption of service connection for arthritis.  With specific reference to the requirements for presumptive service connection for arthritis, there is not, within one year of service separation, a diagnosis of arthritis that is confirmed by X-ray evidence and evidence of moderate limitation of ankle motion or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5271.  The Board's credibility determination applies directly to the question of "satisfactory" evidence of painful motion, as the Board has found the Veteran's account of painful motion and continuity of symptomatology to be lacking in credibility.  It is therefore not satisfactory evidence.  See Caluza v. Brown, 7 Vet. App. 498, 510 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (defining "satisfactory" evidence for purposes of a different legal provision (38 U.S.C.A. § 1154(b)) as "credible" evidence).

In fulfilling the Board's remand instructions, the RO obtained a VA examination and medical opinion as to the etiology of the Veteran's left ankle disorder.  A June 2011 VA examination includes a diagnosis of left ankle tenosynovitis with chronic left ankle/foot arthralgias.  X-rays were negative.  The claims file was not available for review at the time of the examination so no opinion was provided.  

Subsequent to the examination, the RO requested an opinion based on claims file review, and this was provided in July 2014.  The opinion was that the Veteran's perceived left ankle pain is less likely than not related to his military service.  The rationale was that the Veteran was seen only once for left ankle pain in the service, in 1980, and was given no diagnosis at that time; his current X-ray was negative; and, he has not been seen for his left ankle in recent years except in concert with an assault.  Notably, the examiner opined in favor of a relationship between a right ankle disorder and service on the basis that he was treated on several occasions during service for right ankle injuries and the current right ankle diagnosis was distinct from that for the left ankle.  

There is no medical opinion that purports to relate a current left ankle disorder to service.  The Veteran's lay assertions are the only evidence in favor of such a relationship.  

Generally, lay evidence is competent with regard to identification of a disease with 'unique and readily identifiable features' which are 'capable of lay observation.'  See Barr, 21 Vet. App. at 308-09.  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); see 38 C.F.R. § 3.159(a)(2). 

In this case, the Board has found the Veteran's account of continuous symptoms since service to be lacking in credibility.  The Veteran has put forward no other argument in favor of a link between the current disorder and service.  Moreover, relating a current diagnosis to a remote injury in service is not the equivalent of relating a broken bone to a contemporaneous injury (Jandreau, at 1377).  Such an opinion requires knowledge of the potential causes of the current disorder, and the inherently medical question of how a temporally remote injury in service, for which no diagnosis was made, may have contributed to bring about a disorder more than 20 years later, and why other potential causes (such as the intercurrent injury) are not more likely.  These are not matters which are capable of lay observation.  Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed left ankle disorder and service.  

As the only competent evidence regarding the essential element of a nexus between the current disorder and service finds that there is no relationship, the Board finds that a preponderance of the evidence is against this element, and therefore concludes that service connection for a low back disorder is not warranted.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in December 2006, March 2007, January 2011, and March 2011, under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The RO requested and obtained treatment records from the Kentucky State Penitentiary, the Kentucky Office of Vocational Rehabilitation, and the Kentucky Office of Vocational Rehabilitation.  The RO also obtained records from the Social Security Administration.  The RO requested records from Physicians Carraway Medical Center; however, the address provided by the Veteran was incorrect and the request was returned as undeliverable.  

The RO has also obtained a thorough medical examination regarding the claim, as well as a medical opinion.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

The Board acknowledges that it erroneously requested that the RO obtain an opinion as to secondary causation in the January 2011 Remand ("whether the Veteran's ankle problems treated during service are at least as likely as not related to (or are being aggravated by) any currently diagnosed disabilities"), despite the fact that there were no service-connected disabilities at that time, and despite the fact that the law and evidence cited by the Board in support of the Remand pertained to direct service connection, i.e., treatment for left ankle pain in April 1980, as well as right ankle injuries.  However, the clinician astutely interpreted the instruction as pertaining to direct service connection and provided an appropriate opinion regarding direct service connection.  The opinion is conclusively stated and is accompanied by a rationale that is consistent with the evidence.  Therefore, the Board finds that the opinion is adequate to address the question at hand.

Nevertheless, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not required.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board finds that substantial compliance does not require blinkered obedience to instructions which are clearly inappropriate in the context of the entire medical history, evidence, and facts of the case.  Here, when viewed in the context of the entire medical history, evidence, and facts of the case, the Board finds that there was substantial compliance despite the erroneous instructions provided.  

The board has also considered whether, in light of the grant of service connection for a right ankle disorder, an opinion addressing secondary service connection is now necessary.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

With respect to the third factor above establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service (or service-connected disability).  

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. 79.  While there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  

Here, the Veteran has never asserted secondary causation or aggravation of his left ankle disorder by his right ankle disorder.  Moreover, there is not even the type of speculative medical evidence in support of secondary incurrence noted in Waters and Colanonio.  Indeed, the evidence suggests incurrence of the left ankle disorder in conjunction with a distinct injury in November 2004 (see July 2014 opinion noting the post-service assault), not secondary incurrence or aggravation.  Accordingly, the Board finds that referral for a VA medical opinion addressing secondary causation or aggravation is not necessary.

The Board also finds that the RO substantially complied with the remaining remand instructions by asking the Veteran to identify any additional treatment since service, and by obtaining VA treatment records since January 2007.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  




ORDER

Service connection for a left ankle disorder is denied. 



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


